                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF DELAWARE

LEO PHARMA A/S and                     )
LEO PHARMA INC.,                       )
                                       )
             Plaintiffs,               )
                                       )
      v.                               )   Civ. No. 20-1359-CFC
                                       )
GLENMARK                               )
PHARMACEUTICALS LTD.,                  )
                                       )
             Defendant.                )

                           MEMORANDUM ORDER

      Defendant has filed objections (D.I. 53) to an oral order docketed by the

Magistrate Judge on May 3, 2021 (D.I. 47). In her ruling, the Magistrate Judge

denied Defendant's request for an order to compel Plaintiff to search for, collect,

and produce documents created more than six years before the Complaint was

filed. D.I. 41 at 1. The Magistrate Judge had the authority to make this ruling

under 28 U.S.C. § 636(b)(a)(A). I may reconsider her order only if "it has been

shown that the magistrate judge's order is clearly erroneous or contrary to law."

Id.

      The Stipulated Discovery Order signed by the Court at the request of both

parties requires a showing of good cause to obtain -'follow-up discovery" that

predates the filing of the Complaint by more than six years unless that discovery is
"related to asserted prior art or the conception and reduction to practice of the

inventions claimed in any patent-in-suit." 0.1. 30 3(c). The Magistrate Judge

"agreed with Plaintiffs that 'follow-up discovery' refers to all discovery other than

that contemplated under Paragraphs 3(a) and 3(b) [of the Stipulated Discovery

Order] (i.e., infringement and invalidity contentions and the accompanying

document productions)." D.I. 47. This interpretation of "follow-up discovery" is

spot-on.

      The Magistrate Judge noted that "Plaintiffs have agreed to search for and

produce responsive documents from within six years of the filing of the complaint

as well as all documents that predate June 20 IO that relate to the conception and

reduction to practice of the patented inventions, 'treating the latter category

broadly to include research and development of the claimed inventions prior to the

filing of the priority application."' Id. (citing D.I. 44 at 2.) And the Magistrate

Judge held that Defendant had not demonstrated good cause for a blanket order

requiring Plaintiff to produce all other documents that predate the Complaint by

more than six years. I agree with the Magistrate Judge that Defendant has failed to

demonstrate good cause for the extreme, blanket order it sought.

      In short, the Magistrate Judge's ruling cannot reasonably be characterized as

clearly erroneous or contrary to law. Defendant's objections are devoid of merit

and a response from Plaintiff is unnecessary.

                                           2
     Now therefore, at Wilmington on this 25 th day of May in 2021, it is

HEREBY ORDERED that Defendant' s objections (D.I. 53) are OVERRULED.




                                            United States Distric




                                       3
